

EXCHANGE AGREEMENT
by and among
LSB INDUSTRIES, INC.
(the “Company”)

and

PAUL DENBY REVOCABLE TRUST, U/A/D 10/12/93
THE PAUL J. DENBY IRA
DENBY ENTERPRISES, INC.

TRACY DENBY

(the “Holders”)

and

PAUL J. DENBY
 
October __, 2006

 

--------------------------------------------------------------------------------

 

EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”) is dated this October __, 2006, by and
among LSB INDUSTRIES, INC., a Delaware corporation (the “Company”), and PAUL J.
DENBY, TRUSTEE OF THE PAUL DENBY REVOCABLE TRUST, U.A.D. 10/12/93 (the “Trust”),
THE PAUL J. DENBY IRA (the “IRA”), DENBY ENTERPRISES, INC. (“DEI”), and TRACY
DENBY, an individual (“T. Denby”) (each of Trust, IRA, DEI and T. Denby are
individually a “Holder” and collectively, the “Holders”), and PAUL J. DENBY, an
individual (“Denby”).
 
W I T N E S S E T H:
 
WHEREAS, there are currently 623,550 shares of the Company’s $3.25 Convertible
Exchangeable Class C Preferred Stock, Series 2 (the “Series 2 Preferred”) issued
and outstanding as of the date of this Agreement;
 
WHEREAS, the Series 2 Preferred is registered with the Securities and Exchange
Commission under the Form S-2 Registration Statement No. 33-61640, effective May
19, 1993 (the “Registration Statement”);
 
WHEREAS, the preferences and relative, participating, optional and other rights
of the Series 2 Preferred are governed by the Company’s Certificate of
Designations filed with the Secretary of State of the State of Delaware on May
21, 1993;
 
WHEREAS, Denby and T. Denby, husband and wife, beneficially own an aggregate of
41,000 shares of Series 2 Preferred and such shares are owned of record by the
Holders in the amounts set forth below:


Record Owner
Shares of
Series 2 Preferred
 
Paul Denby Revocable Trust, U.A.D. 10/12/93
25,000
 
Paul J. Denby IRA
11,000
 
Denby Enterprises, Inc.
4,000
 
Tracy Denby
   1,000
 
Total
41,000
 

 
WHEREAS, as of the date of this Agreement, the amount of accrued and unpaid
dividends on each share of Series 2 Preferred is $23.2625, and the aggregate
amount of accrued and unpaid dividends on the Series 2 Preferred held by the
Holders is $953,762.50;
 
WHEREAS, the Holders desire to exchange the Series 2 Preferred for shares of the
Company’s common stock, par value $.10 per share, at an exchange rate of 7.4
shares of common stock for each share of Series 2 Preferred, and the Company
desires to issue shares of its common stock in exchange for the Series 2
Preferred held by the Holders, all on the terms and conditions set forth in this
Agreement;
 
WHEREAS, each of the Holders shall waive and relinquish any and all rights that
the Holders may have in and to the accrued and unpaid dividends on the Series 2
Preferred beneficially owned or held by the Holders; and
 
WHEREAS, the reliance upon the representations made by the Holders in this
Agreement, the transactions contemplated by this Agreement are such that the
offer and exchange of securities by the Company under this Agreement will be
exempt from registration under applicable United States securities laws because
this is an exchange offer pursuant to Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”) and it is a private placement intended
to be a non-public offering pursuant to Section 4(2) of the Securities Act
and/or Regulation D promulgated under the Securities Act.
 
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the Company and the Holders hereby agree as follows:
 
1.  Exchange. Subject to and upon the terms and conditions set forth in this
Agreement, each Holder agrees to surrender to the Company (the “Exchange”) all
of the outstanding shares of Series 2 Preferred beneficially owned by the
Holders for 7.4 shares of the Company’s newly issued common stock per each share
of Series 2 Preferred beneficially owned by the Holders. The aggregate number of
shares of common stock to be issued in exchange for all of the Series 2
Preferred shares beneficially owned by the Holders is 303,400 (the “Exchange
Shares”). 
 

1.1  
Delivery. Each Holder will promptly deliver, or cause to be delivered, to the
Company the certificate or certificates representing the shares of Series 2
Preferred beneficially owned or held by the Holder. Each such certificate shall
be duly endorsed in blank by the Holder or the Holder’s nominee, as applicable,
with the signature endorsed by Medallion guaranty. Promptly after receipt of the
duly endorsed certificate or certificates, the Company will deliver or cause to
be delivered to the Holder at the address set forth on the signature page of
this Agreement (or at such other address provided to the Company in writing), a
certificate or certificates representing the Exchange Shares issued in the name
of the Holder, in such denominations as Holder requests in writing.

 

1.2  
Waiver. In consideration of the Exchange, each Holder hereby waives, releases,
acquits and forever discharges the Company, and all of its respective
subsidiaries, affiliates, agents, employees, officers, and directors, as well as
their respective heirs, successors, legal and personal representatives, and
assigns of any and all of them, from and against any and all claims,
liabilities, losses, damages, cause or causes of action of any kind or character
whatsoever, whether liquidated, unliquidated or disputed, asserted or
assertable, known or unknown, in contract or in tort, at law or in equity, which
the Holder might now or hereafter having arising out of or in connection with or
relating to the Series 2 Preferred, including all rights to any and all amounts
of accrued and unpaid dividends on or in connection with the Series 2 Preferred.

 

1.3  
SEC Reports. The Company is a reporting company under the Exchange Act of 1934,
as amended (the “Exchange Act”) and has filed with the United States Securities
and Exchange Commission (the “SEC”) all reports required to be filed by the
Company under Section 13 or 15(d) of the Exchange Act (the “SEC Reports”). Each
Holder has had the opportunity to review, and has reviewed, all such reports and
information which the Holder deemed material to an investment decision regarding
the Exchange and the investment in the Exchange Shares.

 

1.4  
Section 3(a)(9) and Rule 144. Assuming the accuracy of the representations and
warranties of each Holder set forth in section 3 of this Agreement, the Company
acknowledges and agrees that, either:

 

1.4.1  
Section 3(a)(9). The Exchange qualifies as an exchange under Section 3(a)(9) of
the Securities Act, and, in accordance with Section 3(a)(9) and the applicable
interpretative letters of the staff of the SEC, the Exchange Shares issued to
the Holder (or the Nominee) will assume the same character of the Series 2
Preferred surrendered to the Company. As such, the Exchange Shares will be
unrestricted and may be issued without restrictive legend; or

 

1.4.2  
Rule 144. For purposes of Rule 144 of the Securities Act, the holding period of
the Series 2 Preferred and the Exchange Shares may be tacked back to the date
the Holder acquired and paid for in full the Series 2 Preferred. In reliance on
the Holder’s representations and warranties set forth in Section 3 of this
Agreement, the Company will cause certificates evidencing the Exchange Shares to
be issued without any restrictive legends.

 
2.  Representations and Warranties of the Company. The Company represents and
warrants to the Holders that:
 

2.1  
Organization and Qualification. The Company is duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

2.2  
Authorization; Enforcement; Validity. The Company has the requisite power and
authority to enter into and perform the transactions contemplated by this
Agreement.

 

2.3  
Issuance of Exchange Shares. The issuance of the Exchange Shares is duly
authorized and, upon issuance in accordance with the terms hereof, the Exchange
Shares shall be validly issued, fully paid and nonassessable shares of the
common stock of the Company. Assuming the accuracy of each of the
representations and warranties of each of the Holder contained in Section 3 of
this Agreement, the issuance by the Company of the Exchange Shares in accordance
with the terms of this Agreement is exempt from registration under the
Securities Act.

 

2.4  
No Conflicts. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Exchange Shares) will
not result in a violation of the certificate of incorporation or bylaws of the
Company.

 

2.5  
Acknowledgment Regarding the Exchange. The Company acknowledges and agrees that
each Holder is acting solely in the capacity of an arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby. The Company
further acknowledges that each Holder is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by the
Holder or any of its representatives or agents in connection with this Agreement
is merely incidental to the Exchange.

 

2.6  
No Commission. Each Holder has not paid or given, and has not agreed to pay or
give, directly or indirectly, any commission or other remuneration for
soliciting the Exchange. Each Holder agrees and acknowledges that the Exchange
Shares are being issued exclusively for the exchange of the Series 2 Preferred.

 

2.7  
No General Solicitation. Each Holder initially solicited the Company in
connection with the Exchange. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the Exchange.

 
3.  Representations and Warranties of the Holders. Each Holder represents and
warrants to the Company that:
 

3.1  
No Public Sale or Distribution. Each Holder is acquiring the Exchange Shares in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof;
provided, however, that by making the representations herein, the Holder does
not agree to hold any of the Exchange Shares for any minimum or other specific
term and reserves the right to dispose of the Exchange Shares at any time in
accordance with or pursuant to a registration statement or an exemption from the
registration requirements of the Securities Act and applicable state securities
laws. Each Holder does not presently have any agreement or understanding,
directly or indirectly, with any person to distribute, or transfer any interest
or grant participation rights in, any of the Series 2 Preferred or the Exchange
Shares.

 

3.2  
Accredited Investor and Affiliate Status. Each Holder is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the 1933
Act. Each Holder is not, and has not been, for a period of at least three months
prior to the date of this Agreement (a) an officer or director of the Company,
(b) an “affiliate” of the Company (as defined in Rule 144) (an “Affiliate”) or
(c) a “beneficial owner” of more than 10% of the common stock (as defined for
purposes of Rule 13d-3 of the Exchange Act).

 

3.3  
Reliance on Exemptions. Each Holder understands that the Exchange is being made
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and each Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of each Holder to complete the Exchange and to
acquire the Exchange Shares.

 

3.4  
Information. Each Holder has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
Exchange which have been requested by the Holder. Each Holder has been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Holder or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. Each Holder
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act are available to the Holders,
and each Holder has not relied on any statement of the Company not contained in
such documents in connection with the Holder’s decision to enter into this
Agreement and the Exchange.

 

3.5  
Risk. Each Holder understands that its investment in the Exchange Shares
involves a high degree of risk. Each Holder is able to bear the risk of an
investment in the Exchange Shares including, without limitation, the risk of
total loss of its investment. Each Holder has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the Exchange. There is no assurance that the Exchange
Shares will continue to be quoted, traded or listed for trading or quotation on
the American Stock Exchange or on any other organized market or quotation
system.

 

3.6  
No Governmental Review. Each Holder understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement in connection with the Exchange or the
fairness or suitability of the investment in the Exchange Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Shares.

 

3.7  
Organization; Authorization. Each Holder has the requisite organizational power
and authority to enter into and perform its obligations under this Agreement.

 

3.8  
Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of each Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against each Holder in
accordance with its terms.

 

3.9  
Ownership of Series 2 Preferred. Denby and/or T. Denby is the beneficial owner
of the Series 2 Preferred held by the Holders. The Holder paid for the Series 2
Preferred in full, and has continuously held the Series 2 Preferred, more than
two years prior to the date of this Agreement. The Holders, individually or
through a nominee, owns the Series 2 Preferred outright and free and clear of
any options, contracts, agreements, liens, security interests, or other
encumbrances.

 

3.10  
Prior Investment Experience. Each Holder acknowledges that it has prior
investment experience, including investment in non-listed and non-registered
securities, or has employed the services of an investment advisor, attorney or
accountant to read all of the documents furnished or made available by the
Company to it and to evaluate the merits and risks of such an investment on its
behalf, and that it recognizes the highly speculative nature of this investment.

 

3.11  
Tax Consequences. Each Holder acknowledges that the Company has made no
representation regarding the potential or actual tax consequences for the Holder
which will result from entering into the Agreement and from consummation of the
Exchange. Each Holder acknowledges that it bears complete responsibility for
obtaining adequate tax advice regarding the Agreement and the Exchange.

 

3.12  
No Registration, Review or Approval. Each Holder acknowledges, understands and
agrees that the Exchange Shares are being offered and exchanged hereunder
pursuant to (a) an exchange offer exemption under Section 3(a)(9) of the
Securities Act and (b) (i) a private placement exemption to the registration
provisions of the Securities Act pursuant to Section 4(2) of such Securities Act
and/or Regulation D promulgated under the Securities Act) and (ii) a similar
exemption to the registration provisions of applicable state securities laws.

 
4.  Conditions Precedent to Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Holder with prior written
notice thereof:
 

4.1  
Delivery. Each Holder shall have delivered to the Company all of the Series 2
Preferred beneficially owned by Denby or T. Denby and held by a Holder or a
nominee.

 

4.2  
No Prohibition. No order of any court, arbitrator, or governmental or regulatory
authority shall be in effect which purports to enjoin or restrain any of the
transactions contemplated by this Agreement.

 

4.3  
Listing. If required, the Exchange Shares (a) shall be designated for quotation
or listed on the American Stock Exchange and (b) shall not have been suspended,
as of the date of this Agreement, by the SEC or the American Stock Exchange from
trading on the American Stock Exchange.

 
5.  Conditions Precedent to Obligations of the Holders. The obligation of the
Holders to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the condition that no order of any court, arbitrator, or
governmental or regulatory authority shall be in effect which purports to enjoin
or restrain any of the transactions contemplated by this Agreement. Such
condition is for each Holder’s sole benefit and may be waived by the Holder at
any time in its sole discretion by providing the Company with prior written
notice thereof.
 
6.  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware , without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 

6.1  
Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

6.2  
Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

6.3  
Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

6.4  
Entire Agreement; Amendments. This Agreement supersedes all other prior oral or
written agreements between the Holders, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Holders makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Holders against whom the amendment may be enforced. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

6.5  
Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (c) one calendar day (excluding Saturdays, Sundays, and
national banking holidays) after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 
If to the Company:
 
LSB Industries, Inc.
16 South Pennsylvania
P. O. Box 754
Oklahoma City, OK 73101
Telephone: (405) 235-4546
Facsimile: (405) 236-1209
Attention: Heidi Brown, Esq.
 
If to the Holders, to Paul J. Denby at the address set forth on the books and
records of the Company, or to such other address and/or facsimile number and/or
to the attention of such other person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change.
 

6.6  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Exchange Shares. Each Holder may assign some or all of its
rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be the Holder hereunder with respect to such
assigned rights.

 

6.7  
No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

6.8  
Representations are Survival. The representations and warranties of the Company
and each Holder contained in sections 2 and 3, respectively, will survive the
closing of the transactions contemplated by this Agreement. Each Holder shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

6.9  
Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
LSB INDUSTRIES, INC., a Delaware corporation

By: ________________________________ 
Jack E. Golsen, Chief Executive Officer


(the “Company”)


PAUL DENBY REVOCABLE TRUST, U.A.D. 10/12/93
 
By: ______________________________
Paul J. Denby, Trustee


(the “Trust”)


THE PAUL J. DENBY IRA
 
By: _______________________________ 
Name: _____________________________ 
Title: _____________________________ 


(the “IRA”)


DENBY ENTERPRISES, INC.


By: _______________________________ 
Paul J. Denby, President


(“DEI”)
________________________
TRACY DENBY, an individual


(“T. Denby”)


(collectively, the “Holders”).
________________________

PAUL J. DENBY, an individual


(“Denby”)